    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 1 of 11. PageID #: 414149




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
      OPIATE LITIGATION                                                   MDL No. 2804

     The County of Summit, Ohio, et al. v.                           Case No. 1:17-md-2804
         Purdue Pharma L.P., et al.
           Case No. 18-op-45090                                      Hon. Dan Aaron Polster

The County of Cuyahoga, et al. v. Purdue
          Pharma L.P., et al.
        Case No. 17-op-45004


     POSITION PAPER OF CERTAIN DEFENDANTS REGARDING RIGHT TO JURY
                  TRIAL ON PLAINTIFFS’ NUISANCE CLAIMS

         Certain defendants (“Defendants”)1 respectfully submit this position paper regarding the

right to a trial by jury of Plaintiffs’ nuisance claims pursuant to Special Master Cohen’s request

dated September 10, 2019. In short, Defendants take the following positions: (1) Defendants

have a right to trial by jury of Ohio public nuisance claims with respect to the issues of liability

and any legal damages; (2) given Plaintiffs’ concession that they seek only “equitable abatement

relief” for their public nuisance claims and the Court’s prior ruling that any “abatement” remedy

is for the Court to decide, the trial should be bifurcated, and any evidence or arguments relating

to Plaintiffs’ proposed remedies should not be presented to the jury; and (3) it would be improper




1
  AmerisourceBergen Drug Corporation and AmerisourceBergen Corporation; Cardinal Health,
Inc.; Henry Schein, Inc. and Henry Schein Medical Systems, Inc.; Mallinckrodt LLC and
SpecGx LLC, and appearing specially for Mallinckrodt plc; McKesson Corporation; Walgreens
Defendants. Mallinckrodt plc is an Irish company that is not subject to and contests personal
jurisdiction and does not waive and expressly preserves its pending personal jurisdiction
challenge.
    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 2 of 11. PageID #: 414150



to seek an advisory decision from the jury regarding any abatement remedy (or any other issues

to be decided by the Court).

I.       Right to Trial by Jury

         A.     Do defendants have a right to trial by jury on issues of liability, including
                causation?

         For several reasons, Defendants are entitled to a jury on all issues of liability, including

causation.

         First, under federal law,2 the existence of a nuisance traditionally has been considered a

jury question. The Seventh Amendment guarantees litigants a jury trial in suits where “legal

rights [are] to be ascertained and determined,” but not where “equitable rights alone [are]

recognized, and equitable remedies [are] administered.” Ross v. Bernhard, 396 U.S. 531, 533

(1970). Whether an issue is legal or equitable for Seventh Amendment purposes depends, in

part, upon the custom in Eighteenth Century England, before the merger of law and equity. See

Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S. 558, 565 (1990)

(“Teamsters”); Ross, 396 U.S. at 538 n.10. Old English cases at law have indicated that the

determination of whether a nuisance exists is an action at law.3 As Justice Story explained, “the


2
  “[F]ederal law determines whether there is a right to a jury trial in a case involving state law
that has been brought in federal court, and … in such a circumstance, state law [concerning the
existence of a right to jury trial] is wholly irrelevant.” 9 Charles A. Wright & Arthur R. Miller,
Federal Practice and Procedure § 2303, at 104 (3d ed. 2008); accord Simler v. Conner, 372 U.S.
221, 222 (1963) (“the right to a jury trial in the federal courts is to be determined as a matter of
federal law in diversity as well as other actions”). As a result, Ohio law does not supply the rule
of decision on this issue.
3
  See Atty. Gen. v. Cleaver (Ch. 1811) 34 Eng. Rep. 297 (“[I]f the soil belongs to the Crown,
there is one species of remedy for that: the Crown may abate the obstruction; as it is upon the
King’s soil. Where it is not upon the King’s soil, but merely a public nuisance to all the King’s
subjects, though the suit may be in the same form, the law is laid down in treatises [citation] that
upon the ground of public nuisance, and not as an obstruction upon the King’s soil, it is a
question of fact, which must be tried by a Jury; and, though the suit may be entertained, the
Court would be bound to try the fact by the intervention of a Jury.”); Atty. Ge. V. the United

                                                   2
    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 3 of 11. PageID #: 414151



question of nuisance or not must, in cases of doubt, be tried by a jury.” 2 Joseph Story,

Commentaries on Equity Jurisprudence, as Administered in England and America § 923, at 203

(1st ed. 1836) (discussing public nuisance); accord Hale, De Jure Maris, 1 Harg. Law Tracts

(1787) (“In the case therefore of building within the extent of a port in or near the water, whether

it be a nuisance or not is a quæstio facti, and to be determined by a jury upon evidence, and not a

quæstio juris.”). Thus, the existence of a nuisance was considered a question for the jury at

common law.4

         Second, the Seventh Amendment “bar[s] the court from determining, in the first instance,

any issue in [a] claim for equitable relief that is common to [a] claim for money damages.” Reeb

v. Ohio Dep’t of Rehab. & Correction, 81 F. App’x 550, 554 n.6 (6th Cir. 2003). Allowing the

court to determine “common issue[s]” that overlap with a claim for damages “would foreclose a

jury from later determining that common issue in the damages claim.” Id.; see also Tull v.

United States, 481 U.S. 412, 425 (1987) (“[I]f a legal claim is joined with an equitable claim, the

right to jury trial on the legal claim, including all issues common to both claims, remains

intact.”); In re Lewis, 845 F.2d 624, 629 (6th Cir. 1988) (“[W]hen a party has a right to a jury

trial on an issue involved in a legal claim, the judge is of course bound by the jury’s

determination of that issue as it affects his disposition of an accompanying equitable claim.”

(quoting Lincoln v. Bd. of Regents of Univ. Sys., 697 F. 2d 928, 934 (11th Cir. 1983))); Dairy




Kingdom Electric Telegraph Co. (1861) 54 Eng. Rep. 899 (refusing to grant an injunction until
“proceedings at law have been taken” where plaintiffs “establish the fact that the act done is a
nuisance at law before [the Court] gives its aid by way of injunction”).
4
  While this issue is decided under federal law, the Ohio Supreme Court has recognized that
“under all authorities, it is … the province of the jury to determine whether the circumstances of
the particular case come within the definition of a nuisance.” City of Hamilton v. Dilley, 165
N.E. 713, 714-15 (Ohio 1929) (holding that whether the conduct at issue constituted a public
nuisance “was a jury question … that was properly submitted to the jury for its determination”).

                                                 3
    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 4 of 11. PageID #: 414152



Queen, Inc. v. Wood, 369 U.S. 469, 479 (1962) (“Since these issues are common with those upon

which respondents’ claim to equitable relief is based, the legal claims involved in the action must

be determined prior to any final court determination of respondents’ equitable claims.”); 9 Fed.

Prac. & Proc. § 2302.1 (“The sequence of the trial must be so arranged that any issues common

to both the legal and equitable claims are tried to the jury before the court decides the equitable

aspects of the action without the jury.”).

         Defendants are entitled to a jury trial as to the RICO, OCPA, and civil conspiracy claims

in the upcoming bellwether trial. Many of the factual issues presented by those claims will

overlap with factual issues presented by Plaintiffs’ nuisance claims. Indeed, the bulk of

Plaintiffs’ allegations—spanning more than 200 pages of their complaints—are titled “Facts

Common to All Claims.” E.g., Summit Third Am. Compl. at 35-249.5 There is no dispute that

the RICO, OCPA, and civil conspiracy claims are legal claims. As a result, even if the Court

were to find that public nuisance liability should not be decided by the jury (which would be

wrong as a matter of law), the jury’s verdicts on those legal claims necessarily would precede

any determination by the Court on the nuisance claims, and the Court would be bound by the



5
  By way of example only, all of Plaintiffs’ claims will require the jury to determine the timing,
volume, and circumstances of opioid shipments to the Track One jurisdictions. See, e.g., Summit
Third Am. Compl. ¶¶ 14, 101. In addition, the jury will have to evaluate whether Plaintiffs’
evidence supports their allegations that Defendants intentionally marketed and distributed
opioids in a way that expanded the market beyond legitimate, medically necessary prescriptions.
See, e.g., Summit Third Am. Compl. ¶ 850 (as to RICO, alleging that defendants worked
together to “expand[]” the “market” for opioids), id. ¶ 1003 (as to nuisance, alleging that
defendants’ conduct “caused prescriptions and sales of opioids to skyrocket in Plaintiffs’
communities” and “flooded Plaintiffs’ communities with opioids”). Finally, the RICO claims
and the nuisance claims will both involve questions of whether Defendants’ conduct caused the
harms Plaintiffs allege. See, e.g., City of Cleveland v. Ameriquest Mortg. Secs., 615 F.3d 496
(6th Cir. 2010) (recognizing that proximate causation is a requirement of RICO and public
nuisance claims). Because of this significant factual overlap between Plaintiffs’ legal claims and
their nuisance claims, Defendants are constitutionally entitled to a jury trial as to any nuisance
liability.

                                                  4
 Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 5 of 11. PageID #: 414153



jury’s determination of common issues. This is true regardless of whether the Court determines

that some or all of the remedies Plaintiffs seek under the nuisance claim are legal or equitable.

       Lastly, “any doubt” as to who decides liability for the public nuisance claims “should be

resolved in favor of permitting a jury trial.” Local 783, Allied Indus. Wkrs. v. GE, 471 F.2d 751,

756 (6th Cir. 1973); accord City of New York v. Beretta, U.S.A. Corp., 312 F. Supp. 2d 411, 414-

15 (E.D.N.Y. 2004) (“One guiding beacon has been lit by the Supreme Court: when in doubt,

grant a jury trial.”). The Supreme Court similarly has observed that “[m]aintenance of the jury

as a fact-finding body is of such importance and occupies so firm a place in our history and

jurisprudence that any seeming curtailment of the right to a jury trial should be scrutinized with

the utmost care.” Teamsters, 494 U.S. at 565 (quotation marks omitted) (quoting Beacon

Theatres, Inc. v. Westover, 359 U.S. 500, 501 (1959) (quoting Dimick v. Schiedt, 293 U.S. 474,

486 (1935))). The Court therefore should resolve any doubt in favor of a jury trial on the

nuisance claims.

       In short, Defendants are entitled to a jury with respect to all questions regarding liability,

including causation.

       B.      Does the jury trial right also attach to the question of remedy?

       Defendants are entitled under the Seventh Amendment to a jury trial regarding remedies

where—as here—the relief sought by Plaintiffs is the payment of money and does not fit within

any exception to the general rule that monetary relief is legal. See, e.g., Great-W. Life & Annuity

Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002) (“Almost invariably,” a suit that seeks “to compel

the defendant to pay a sum of money to the plaintiff” is a suit “for money damages,” which is

“the classic form of legal relief.”); Jaffee v. United States, 592 F.2d 712, 715 (3d Cir. 1979)




                                                 5
    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 6 of 11. PageID #: 414154



(request for “medical care and necessary treatment” is “a claim for money damages”); see also

Dkt. 2535 at 4-5; Dkt. 2163 at 10-12.6

         Notwithstanding the foregoing, this Court previously has concluded that—if Defendants

are found liable for creating a public nuisance—the Court will determine the abatement remedy

to which they are entitled. See Dkt. 2519 at 3 (Court intends to “exercis[e] its equitable powers”

in order “to craft a remedy that will require defendants … to pay the prospective costs that will

allow plaintiffs to abate the opioid crisis”); Dkt. 2572 at 5 (“Unlike tort damages that compensate

an injured party for past harm, abatement is equitable in nature and provides a prospective

remedy that compensates a plaintiff for the costs of rectifying the nuisance.”); Dkt. 1573 at 28,

34-35 (“remedial injunctive-type relief, and the remediation could be money that’s spent in the

future to take care of things,” is “for the Court”).7

         If the Court adheres to its intention to decide the amount and nature of the so-called

“abatement” remedy, Defendants respectfully submit that the trial should be bifurcated and no

evidence relating to Plaintiffs’ proposed multi-billion “abatement plan” should be presented to


6
  Plaintiffs seek billions of dollars in damages from Defendants under the guise of “abatement.”
The label used by Plaintiffs, however, has no effect on Defendants’ right to a jury trial as to
claims—like the nuisance claim here—that seek monetary relief. See Granfinanciera, S.A. v.
Nordberg, 492 U.S. 33, 49 n.7 (1989) (“[A]ny distinction that might exist between ‘damages’
and monetary relief under a different label is purely semantic, with no relevance to the
adjudication of petitioners’ Seventh Amendment claim.”); Dairy Queen, 369 U.S. at 477-78
(“[T]he constitutional right to trial by jury cannot be made to depend upon the choice of words
used in the pleadings.”); Fried v. Sungard Recovery Servs., Inc., 925 F. Supp. 372, 374 (E.D. Pa.
1996) (“Plaintiffs’ claim for medical monitoring is a claim for legal damages in the form of
future medical payments.”); In re Cordis Corp. Pacemaker Prod. Liability Litig., 1992 WL
754061, at *9 (S.D. Ohio Dec. 23, 1992) (holding that request for injunctive relief “requiring the
funding of the removal of defective pacemakers” is still “a claim for monetary damages,” and
noting that claims “for monetary relief” may not be “recast” as injunctive by request for
“mandatory injunction ordering the payment of money”).
7
  Defendants do not dispute that truly equitable relief—i.e., a negative injunction prohibiting
future conduct—is for the Court to decide. But the relief that Plaintiffs seek under the guise of
“abatement” is not actually equitable or abatement relief.


                                                   6
    Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 7 of 11. PageID #: 414155



the jury. See Fed. R. Civ. P. 42(b) (authorizing “a separate trial of one or more separate issues”);

In re Bendectin Litig., 857 F.2d 290, 307 (6th Cir. 1988) (“The district court has broad discretion

to order separate trials.”). Because the jury will not decide this issue, such evidence is irrelevant

and the potential for unfair prejudice flowing from any such evidence, arguments, or statements

far outweighs any slight probative value it might have. Fed. R. Evid. 401, 403.8

          C.     Are there other aspects of nuisance claims that are appropriately decided by
                 a jury?

          Plaintiffs have disclaimed any entitlement to damages as a remedy for their nuisance

claims. They stated:

          Plaintiffs have expressly disclaimed recovery for past damages under their public
          nuisance claim and are seeking only equitable abatement relief. As a result,
          Defendants’ motion for partial summary judgment regarding Plaintiffs’ public
          nuisance claim pertaining to claims for damages prior to the limitations period is
          moot.9

Plaintiffs therefore should not be permitted to seek any legal damages at trial in connection with

their public nuisance claims. Nevertheless, for the avoidance of doubt, Defendants take the

position that any such relief would be a question for the jury.

II.       Advisory Jury

          Defendants do not consent to the Court’s use of an advisory jury as to plaintiffs’ nuisance

claims, for two primary reasons.




8
  See also Helminski v. Ayerst Labs., a Div. of Am. Home Prod. Corp., 766 F.2d 208, 212 (6th
Cir. 1985) (damages phase of a trial should be severed when “the evidence pertinent to the two
issues is wholly unrelated and the evidence relevant to the damages issue could have a
prejudicial impact upon the jury’s liability determination”); Bath & Body Works, Inc. v. Luzier
Personalized Cosmetics, Inc., 76 F.3d 743, 747 (6th Cir. 1996) (affirming district court’s
decision to bifurcate trial where certain evidence would be prejudicial); S.S. v. Leatt Corp., 2014
WL 356938, at *1 (N.D. Ohio Jan. 31, 2014) (bifurcating trial where evidence regarding
damages “may cause prejudice to the defendant”).
9
    Dkt. 2212 at 1 n.2.

                                                   7
 Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 8 of 11. PageID #: 414156



       First, where a jury trial right exists, advisory juries are not permitted. See Fed. R. Civ. P.

39(c)(1) (advisory juries permitted “[i]n an action not triable of right by a jury”); Thompson v.

Parkes, 963 F.2d 885, 888-89 (6th Cir. 1992) (where jury trial right attaches, district court may

not employ advisory jury); Indiana Lumbermens Mut. Ins. Co. v. Timberland Pallet & Lumber

Co., 195 F.3d 368, 374 (8th Cir. 1999) (advisory jury not permissible where action is “triable of

right by a jury”). As explained above, Defendants are entitled to try liability as to Plaintiffs’

public nuisance claims to a jury.

       Second, even if a jury trial right does not exist as to certain issues, advisory juries may

not consider evidence that will taint their consideration of other jury-triable questions. Here, the

existing jury should not be presented with evidence in an advisory capacity regarding abatement

questions that will be decided by the Court, as this evidence would impermissibly taint the jury

as to the myriad other issues before it. The same jury will also be deciding liability as to the

nuisance claim, as well as liability and damages questions as to Plaintiffs’ other claims. Facts

and figures relevant to abatement would at best distract or confuse the jury, and at worst

prejudice jurors as to the remaining claims before them. Because any such evidence should be

excluded, see Fed. R. Evid. 403, the Court should not employ an advisory jury on these

questions, see Pioneer Hi-Bred Int’l, Inc. v. Ottawa Plant Food, Inc., 219 F.R.D. 135, 149 (N.D.

Iowa 2003) (declining to use advisory jury as to equitable defenses where relevant evidence

“poses a very real risk of unfair prejudice” and “might invite the jury to make a determination on

the basis of equitable considerations that do not properly enter into any determination that the

jury must make”).

III.   Waiver

       Defendants do not hereby waive their right to a jury trial on any issues so triable,

including the issue of remedies.
                                                  8
 Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 9 of 11. PageID #: 414157



Dated: September 13, 2019                  Respectfully submitted,

 /s/ Geoffrey E. Hobart                     /s/ Enu Mainigi
Geoffrey E. Hobart                         Enu Mainigi
Mark H. Lynch                              F. Lane Heard III
Christian J. Pistilli                      Steven M. Pyser
COVINGTON & BURLING LLP                    Ashley W. Hardin
One CityCenter                             WILLIAMS & CONNOLLY LLP
850 Tenth Street NW                        725 Twelfth Street, N.W.
Washington, DC 20001                       Washington, DC 20005
Tel: (202) 662-5281                        Telephone: (202) 434-5000
ghobart@cov.com                            Fax: (202) 434-5029
mlynch@cov.com                             emainigi@wc.com
cpistilli@cov.com                          lheard@wc.com
                                           spyser@wc.com
Counsel for McKesson Corporation           ahardin@wc.com

                                           Counsel for Cardinal Health, Inc.
 /s/ Kaspar Stoffelmayr
Kaspar Stoffelmayr
BARTLIT BECK LLP                            /s/ Cynthia Keely Timms
54 West Hubbard Street                     Cynthia Keely Timms
Chicago, IL 60654                          LOCKE LORD LLP
Tel: (312) 494-4400                        2200 Ross Ave., Suite 2800
Fax: (312) 494-4440                        Dallas TX 75201
kaspar.stoffelmayr@bartlitbeck.com         214-740-8635
                                           ctimms@lockelord.com
Counsel for the Walgreens Defendants
                                           John P. McDonald
                                           C. Scott Jones
 /s/ Robert A. Nicholas                    Lauren M. Fincher
Robert A. Nicholas                         Brandan J. Montminy
Shannon E. McClure                         LOCKE LORD LLP
REED SMITH LLP                             2200 Ross Avenue
Three Logan Square                         Suite 2800
1717 Arch Street, Suite 3100               Dallas, TX 75201
Philadelphia, PA 19103                     T: 214-740-8445
Tel: (215) 851-8100                        F: 214-756-8110
Fax: (215) 851-1420                        jpmcdonald@lockelord.com
rnicholas@reedsmith.com                    sjones@lockelord.com
smcclure@reedsmith.com                     lfincher@lockelord.com
                                           brandan.montminy@lockelord.com
Counsel for AmerisourceBergen Drug
Corporation and AmerisourceBergen          Attorneys for Henry Schein, Inc. and Henry
Corporation                                Schein Medical Systems, Inc.



                                       9
Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 10 of 11. PageID #: 414158



 /s/ Brien T. O’Connor
Brien T. O’Connor
Andrew J. O’Connor
ROPES & GRAY LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600
Tel: (617) 235-4650
Brien.O’Connor@ropesgray.com
Andrew.O’Connor@ropesgray.com

Counsel for Defendants Mallinckrodt
LLC and SpecGx LLC, and
appearing specially for Mallinckrodt
plc
Case: 1:17-md-02804-DAP Doc #: 2599 Filed: 09/13/19 11 of 11. PageID #: 414159



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                   /s/ Geoffrey E. Hobart
                                                   Geoffrey E. Hobart




                                               2
